Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the following communications: the application filed on February 19, 2021.
Claims 2-14 are pending. Claims 2, and 9 are independent.

Information Disclosure Statement
	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449 filed 06/15/2022,07/02/2021,06/14/2021, and 05/19/2021.  These IDS have been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Claims 2-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10932870. Although the claims at issue are not identical, they are not patentably distinct from each other because  as in the comparison table shown below:

Application No.:17179573
U.S. Patent No. 10932870
2. A method of verifying torque measurements of torque transducers of an instrument drive unit of a robotic surgical system, the method comprising:
detecting a current drawn by a motor of the instrument drive unit;
sending a verification signal to a controller indicative of the current drawn by the motor;
detecting a torque delivered by the motor;
identifying an acceptable range of torque values based on the verification signal sent to the controller;
comparing the detected current drawn by the motor to the detected torque delivered by the motor to verify that the detected torque delivered by the motor is within the acceptable range of torque values based on the verification signal; and
stopping the motor when the detected torque delivered by the motor of the instrument drive unit is outside the acceptable range of torque values based on the first verification signal
1. A method of verifying torque measurements of torque transducers of an instrument drive unit of a robotic surgical system, the method comprising:
detecting, with a first sensor, a first current drawn by a first motor of the instrument drive unit;
sending a first verification signal to a first controller indicative of the first current drawn by the first motor;
detecting a torque delivered by the first motor of the instrument drive unit;
identifying an acceptable range of torque values based on the first verification signal sent to the first controller;
comparing the detected first current drawn by the first motor to the detected torque delivered by the first motor to verify that the detected torque delivered by the first motor is within the acceptable range of torque values based on the first verification signal; and
stopping the first motor when the detected torque delivered by the first motor of the instrument drive unit is outside the acceptable range of torque values based on the first verification signal.
3. The method according to claim 2, further comprising measuring the torque being delivered by the motor with a reaction torque transducer that is electrically isolated from the motor, the reaction torque transducer transmitting a torque signal indicative of the torque being delivered by the motor to the controller performing the comparing.
2. The method according to claim 1, further comprising measuring the torque being delivered by the first motor with a reaction torque transducer that is electrically isolated from the first motor, the reaction torque transducer transmitting a torque signal indicative of the torque being delivered by the first motor to the first controller performing the comparing.
4. The method according to claim 2, further comprising generating a fault signal when the detected torque is outside of the acceptable range of torque values.
3. The method according to claim 1, further comprising generating a fault signal when the detected torque is outside of the acceptable range of torque values.
5. The method according to claim 4, wherein generating the fault signal includes providing feedback to a clinician, the feedback being audible, visual, haptic, or a combination thereof.
4. The method according to claim 3, wherein generating the fault signal includes providing feedback to a clinician, the feedback being audible, visual, haptic, or a combination thereof.
6. The method according to claim 2, further comprising detecting, with a sensor, the current drawn by the motor.
Claim 1, lines 3-4
7. The method according to claim 6, further comprising generating the verification signal with the sensor, the sensor transmitting the verification signal to the controller.
5. The method according to claim 1, further comprising generating the verification signal with the first sensor, the first sensor transmitting the verification signal to the first controller.
8. The method according to claim 7, wherein the motor is a first motor, the sensor is a first sensor, the current is a first current, the verification signal is a first verification signal, and the controller is a first controller, the method further comprising:
detecting, with a second sensor, a second current drawn by a second motor of the instrument drive unit;
sending a second verification signal to a second controller indicative of the second current drawn by the second motor;
detecting a torque delivered by the second motor of the instrument drive unit;
identifying an acceptable range of torque values based on the second verification signal sent to the second controller;
comparing the detected second current drawn by the second motor to the detected torque delivered by the second motor to verify that the detected torque delivered by the second motor is within the acceptable range of torque values based on the second verification signal; and
stopping the second motor when the detected torque delivered by the second motor of the instrument drive unit is outside the acceptable range of torque values based on the second verification signal.
6. The method according to claim 5, further comprising:
detecting, with a second sensor, a second current drawn by a second motor of the instrument drive unit;
sending a second verification signal to a second controller indicative of the second current drawn by the second motor;
detecting a torque delivered by the second motor of the instrument drive unit;
identifying an acceptable range of torque values based on the second verification signal sent to the second controller;
comparing the detected second current drawn by the second motor to the detected torque delivered by the second motor to verify that the detected torque delivered by the second motor is within the acceptable range of torque values based on the second verification signal; and
stopping the second motor when the detected torque delivered by the second motor of the instrument drive unit is outside the acceptable range of torque values based on the second verification signal.
9. A control circuit for motors of an instrument drive unit of a robotic surgical system, the control circuit comprising:
a sensor configured to detect current drawn by a motor of the instrument drive unit;
a reaction torque transducer configured to detect torque applied by the motor; and
a controller in communication with the sensor and the reaction torque transducer and configured to control the motor, the controller configured to:
receive a verification signal that is indicative of the current drawn by the motor;
receive a torque signal from the reaction torque transducer;
identify an acceptable range of torque values based on the verification signal; and
compare the detected current drawn by the motor to the detected torque delivered by the motor to verify that the detected torque delivered by the motor is within the acceptable range of torque values based on the verification signal.
7. A control circuit for motors of an instrument drive unit of a robotic surgical system, the control circuit comprising:
a first sensor configured to detect current drawn by a first motor of the instrument drive unit;
a first reaction torque transducer configured to detect torque applied by the first motor; and
a first controller in communication with the first sensor and the first reaction torque transducer and configured to control the first motor, the first controller configured to:
receive a first verification signal that is indicative of the current drawn by the first motor;
receive a first torque signal from the first reaction torque transducer;
identify an acceptable range of torque values based on the first verification signal; and
compare the detected current drawn by the first motor to the detected torque delivered by the first motor to verify that the detected torque delivered by the first motor is within the acceptable range of torque values based on the first verification signal.
10. The control circuit according to claim 9, wherein the motor is a first motor, the sensor is a first sensor, the current is a first current, the reaction torque transducer is a first reaction torque transducer, and the controller is a first controller, further comprising:
a second sensor configured to detect current drawn by a second motor of the instrument drive unit;
a second reaction torque transducer configured to detect torque applied by the second motor; and
a second controller in communication with the second sensor and the second reaction torque transducer and configured to control the second motor, the second controller configured to:
receive a second verification signal that is indicative of the current drawn by the second motor;
receive a second torque signal from the second reaction torque transducer;
identify an acceptable range of torque values based on the second verification signal; and
compare the detected current drawn by the second motor to the detected torque delivered by the second motor to verify that the detected torque delivered by the second motor is within the acceptable range of torque values based on the second verification signal.
8. The control circuit according to claim 7, further comprising:
a second sensor configured to detect current drawn by a second motor of the instrument drive unit;
a second reaction torque transducer configured to detect torque applied by the second motor; and
a second controller in communication with the second sensor and the second reaction torque transducer and configured to control the second motor, the second controller configured to:
receive a second verification signal that is indicative of the current drawn by the second motor;
receive a second torque signal from the second reaction torque transducer;
identify an acceptable range of torque values based on the second verification signal; and
compare the detected current drawn by the second motor to the detected torque delivered by the second motor to verify that the detected torque delivered by the second motor is within the acceptable range of torque values based on the second verification signal.
11. The control circuit according to claim 10, further comprising a motor energy source in electrical communication with the each of the motors, the motor energy source electrically isolated from each reaction torque transducer.
9. The control circuit according to claim 8, further comprising a motor energy source in electrical communication with the each of the motors, the motor energy source electrically isolated from each reaction torque transducer.
12. The control circuit according to claim 11, wherein each sensor is configured to detect a respective current drawn by each motor from the motor energy source.
10. The control circuit according to claim 9, wherein each sensor is configured to detect a respective current drawn by each motor from the motor energy source.
13. The control circuit according to claim 10, wherein each reaction torque transducer is configured to detect a mechanical property induced by torque applied by each respective motor.
11. The control circuit according to claim 8, wherein each reaction torque transducer is configured to detect a mechanical property induced by torque applied by each respective motor.
14. The control circuit according to claim 13, wherein the mechanical property is strain.
12. The control circuit according to claim 11, wherein the mechanical property is strain.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S ISLAM whose telephone number is (571)272-8439.  The examiner can normally be reached on 9:30am to 6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on (571)-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8439.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2837